On August 1, 1911, an execution was issued out of the district court of Oklahoma county in favor of Louisa Adams, as plaintiff, against J. C. Williamson and Emma Williamson, as defendants, which was levied by the sheriff of said county upon certain real estate, and, after notice, sale was had thereon. On September 8, 1911, the plaintiffs in error, J. C. Williamson and Emma Williamson, filed a motion in the lower court to set aside said sale. On September 14, 1911, motion was filed for the sale to be confirmed. On October 28, 1911, after hearing evidence on said motion, the court entered an order confirming said sale and overruling the motion to set aside the same and all objections thereto. On October 28, 1911, motion for new trial was filed. On November 6th, motion for new trial was overruled, and fifteen days from November 1, 1911, were allowed in which to make and serve case-made. Case-made was served on November 14, 1911, and settled by the trial judge on November 22, 1911. Counsel for defendants in error have moved to dismiss this proceeding in error, on the ground that the case-made was not settled in time.
The motion is sustained. Powell et al. v. Nichols et al.,26 Okla. 734, 110 P. 762; Bond et al. v. Cook et al.,28 Okla. 446, 114 P. 723.
All the Justices concur. *Page 505